RETROACTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the "Agreement") dated December 31, 2014 is effective
as of the 1st day of January, 2014 by and between Alkame Holdings, Inc., a
Nevada corporation (together with its successors and assigns referred to herein
as the "Corporation"), and Robert K. Eakle, 3651 Lindell Rd, Suite D356, Las
Vegas, NV 89103 (the "Executive").

 

W I T N E S E T H:

 

WHEREAS, the Corporation desires to recognize the employment of Executive as the
Chief Executive Officer for 2014 under the terms and conditions hereof and has
authorized and approved the execution of this Agreement; and

 

WHEREAS, Executive desires to be employed by the Corporation and has requested
that the Corporation retroactively apply the terms and conditions hereinafter
provided for 2014 and, in exchange, Executive will agree to enter into a new
employment agreement that will govern the parties’ relationship for 2015 through
2017;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:

 

1.EMPLOYMENT, DUTIES AND ACCEPTANCE.

 

1.1SERVICES. The Corporation hereby employs Executive, for the Term (as
hereinafter defined in Section 2 hereof), to render services to the business and
affairs of the Corporation in connection therewith, and shall perform such
duties as directed by the Board of Directors of the Corporation from time to
time, in their reasonable discretion, and shall perform such other duties as
shall be consistent with the responsibilities of such office (collectively the
"Services"). Executive shall use his best efforts, skill and abilities to
promote the interests of the Corporation and its subsidiaries.

 

1.2ACCEPTANCE. Executive hereby accepts such employment and agrees to render the
Services.

 

1.3REPRESENTATIONS OF THE EXECUTIVE. The Executive represents and warrants to
the Corporation that his execution and delivery of this Agreement, his
performance of the Services hereunder and the observance of his other
obligations contemplated hereby will not (i) violate any provisions of or
require the consent or approval of any party to any agreement, letter of intent
or other document to which he is a party or (ii) violate or conflict with any
arbitration award, judgment or decree or other restriction of any kind to or by
which he is subject or bound.

 

 

2.TERM OF EMPLOYMENT.

 

The term of Executive's employment under this Agreement (the "Term") shall
commence on January 1, 2014 and shall terminate on December 31, 2014.

 

3.BASE SALARY AND EXPENSE REIMBURSEMENT.

 

3.1BASE SALARY. During the Term, as full compensation for the Services, the
Corporation agrees to pay Executive a minimum base salary ("Base Salary") at the
annual rate of $120,000 for the period from January 1, 2014 through December 31,
2014. Such Base Salary shall be subject to withholding and other applicable
taxes, payable during the term of this Agreement in accordance with the
Corporation's customary payment practices.

 

3.2BUSINESS EXPENSE REIMBURSEMENT. Upon submission to, and approval by an
officer of the Corporation designated by the Board of Directors of the
Corporation, of a statement of expenses, reports, vouchers or other supporting
information, which approval shall be granted or withheld based on the
Corporation's policies in effect at such time, the Corporation shall promptly
reimburse Executive for all reasonable business expenses actually incurred or
paid by him during the Term or renewals thereof in the performance of the
Services, including, but not limited to, expenses for entertainment, travel and
similar items.

 

 

 



4.INDEMNIFICATION.

 

The Corporation shall indemnify the Executive (and his heirs, executors and
administrators) to the fullest extent permitted under the law of its state of
incorporation against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which the
Executive may be involved by reason of his having been a director or officer of
the Corporation or any subsidiary thereof. Such expenses and liabilities shall
include, but not be limited to, judgments, court costs and attorneys' fees and
the cost of reasonable settlements, such settlements to be approved by the Board
if such action is brought against the Executive in his capacity as a director or
officer of the Corporation or any subsidiary thereof. The Corporation shall,
upon the request of the Executive, advance to the Executive such amounts as
necessary to cover expenses, including without limitation legal fees and
expenses, incurred by the Executive in connection with any suit or proceeding in
which the Executive may be involved by reason of his being or having been a
director or officer of the Corporation or of any subsidiary thereof. Such
indemnity and advance of expenses, however, shall not extend to matters as to
which the Executive is finally adjudged to be liable for willful misconduct in
the performance of his duties.

 

5.RIGHT OF CONVERSION

 

If the Corporation is unable to pay any portion of its cash compensation as
required by Section 3 hereof when due because of insufficient liquidity, then
(i) the Corporation shall inform Executive; and (ii) Executive shall, in his
sole discretion, be entitled at any time to convert such cash compensation, or
any portion thereof, into shares of the Corporation’s Common Stock or Series B
Preferred Stock, as he may choose. The number of shares shall be determined by
using the closing price of the Corporation’s Common Stock on the trading day
preceding the date of conversion.

 

6.ARBITRATION.

 

Any controversy, claim, or dispute between the parties, directly or indirectly,
concerning this Employment Agreement or the breach hereof, or the subject matter
hereof, including questions concerning the scope and applicability of this
arbitration clause, shall be finally settled by arbitration in Las Vegas, Nevada
pursuant to the rules then applying of the American Arbitration Association. The
arbitrators shall consist of one representative selected by the Corporation, one
representative selected by the Executive and one representative selected by the
first two arbitrators The parties agree to expedite the arbitration proceeding
in every way, so that the arbitration proceeding shall be commenced within
thirty (30) days after request therefore is made, and shall continue thereafter,
without interruption, and that the decision of the arbitrators shall be handed
down within thirty (30) days after the hearings in the arbitration proceedings
are closed. The arbitrators shall have the right and authority to assess the
cost of the arbitration proceedings and to determine how their decision or
determination as to each issue or matter in dispute may be implemented or
enforced. The decision in writing of any two of the arbitrators shall be binding
and conclusive on all of the parties to this Agreement. Should either the
Corporation or the Executive fail to appoint an arbitrator as required by this
Section 12 within thirty (30) days after receiving written notice from the other
party to do so, the arbitrator appointed by the other party shall act for all of
the parties and his decision in writing shall be binding and conclusive on all
of the parties to this Employment Agreement. Any decision or award of the
arbitrators shall be final and conclusive on the parties to this Agreement;
judgment upon such decision or award may be entered in any competent Federal or
state court located in the United States of America; and the application may be
made to such court for confirmation of such decision or award for any order of
enforcement and for any other legal remedies that may be necessary to effectuate
such decision or award.

2

 



 

7.NOTICES.

 

All notices, requests, consents and other communications required or permitted
to be given hereunder, shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by mail first-class, postage prepaid, by
registered or certified mail shall be deemed to have been given on the date
sent), to the parties at their respective addresses herein set forth or to such
other address as either party shall designate by notice in writing to the other
in accordance herewith. Copies of all notices shall be sent to the addresses
described in the recitals unless noticed in writing of a change.

 

If to Company: If to Employee: Alkame Holdings, Inc. Robert K. Eakle 3651
Lindell Rd., Suite D356 3651 Lindell Rd, Suite D356 Las Vegas, NV 89103 Las
Vegas, NV 89103

 

8.GENERAL.

 

8.1GOVERNING LAW. This Agreement shall be governed by and construed and enforced
in accordance with the local laws of the State of Nevada applicable to
agreements made and to be performed entirely in Nevada.

 

8.2CAPTIONS. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

8.3ENTIRE AGREEMENT. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation
promise or inducement not so set forth.

 

8.4SEVERABILITY. If any of the provisions of this Agreement shall be unlawful,
void, or for any reason, unenforceable, such provision shall be deemed severable
from, and shall in no way affect the validity or enforceability of, the
remaining portions of this Agreement.

 

8.5WAIVER. The waiver by any party hereto of a breach of any provision of this
Agreement by any other party shall not operate or be construed as a waiver of
any subsequent breach of the same provision or any other provision hereof.

 

8.6COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 

8.7ASSIGNABILITY. This Agreement, and Executive's rights and obligations
hereunder, may not be assigned by Executive. The Corporation may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets; in any event the rights and obligations of the Corporation hereunder
shall be binding on its successors or assigns, whether by merger, consolidation
or acquisition of all or substantially all of its business or assets; provided,
however, that any such assignment shall not release the Corporation from its
obligations hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the Executive and his executors, administrators, heirs and legal
representatives.

 

8.8AMENDMENT. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. No superseding instrument, amendment,
modification, cancellation, renewal or extension hereof shall require the
consent or approval of any person other than the parties hereto. The failure of
either party at any time or times to require performance of any provision hereof
shall in no matter affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

 

3

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

ATTEST: COMPANY EXECUTIVE By:  /s/ Robert K. Eakle By:  /s/ Robert K. Eakle
Name:  Robert K. Eakle Name:  Robert K Eakle Title: Chief Executive Officer   

 

4

 



 

 

 

